EXHIBIT 10.1
PORTIONS OF THIS EXHIBIT MARKED BY AN (***) HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
AMENDMENT
(Spain and Benelux)
This amendment (“Amendment”) amends the Global Access Agreement between Amadeus
IT Group, S.A. and eBookers Limited dated June 1, 2004 (the “Agreement”) and is
effective February 1, 2008 (the “Amendment Effective Date”).
WHEREAS, the Parties desire to add the countries of Spain and Benelux as markets
under the Agreement subject to the terms and conditions of this Amendment;
IT IS AGREED:

1.   Spain and Benelux. The countries of Spain and Benelux are added as
countries under Exhibit 2 of the Agreement. EBOOKERS Locations in such countries
will come under the Agreement.   2.   Second Additional Bonus. AMADEUS will pay
EBOOKERS a payment of (***) within 30 days of EBOOOKERS invoice in exchange for
EBOOKERS producing an additional (***) Net Segments above the current Total
Target (i.e., (***) Net Segments as stated in Section 5 of the Complimentary and
Amendment Agreement dated 1st of September, 2006) for a new Total Target of
(***) Net Segment. In the event the new Total Target is not met at the end of
the current Term (i.e., 31st of December 2009 as per the Complimentary and
Amendment Agreement) then EBOOKERS will repay AMADEUS the amount of (***) per
Net Segment short of the new Total Target down to the current Total Target of
(***) Net Segments. The repayment obligations with respect to the Additional
Bonus as described in Section 7 of the Complementary and Amendment Agreement
will remain in effect for Net Segments short of the current Total Target of
(***) Net Segments.   3.   Product Fund. The Product Fund may be used to help
offset any start-up costs for implementations in Spain and Benelux.   4.   Rules
of Engagement. Section 14 of the Complimentary and Amendment Agreement (“Rules
of Engagement...”) will apply to this Amendment.   5.   All other terms and
conditions of the Agreement remain in full force and effect except as modified
by the above.

                      Amadeus IT Group, S.A.       EBOOKERS LIMITED    
 
                   
By:
  /s/ Gillian Gibson       By:   /s/ Alan Josephs    
 
 
 
         
 
   
Name:
  Gillian Gibson       Name:   Alan Josephs    
 
                   
Title:
  Group Vice President       Title:   MD    
 
                   
Date:
  09/09/08       Date:   28/05/08    

